                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

OMEGA HOSPITAL, LLC                                                CIVIL ACTION

VERSUS

UNITED HEALTHCARE SERVICES,                                        NO. 16-00560-JWD-EWD
INC. AND UNITED HEALTHCARE OF
LOUISIANA, INC.

                                           RULING


       This matter comes before the Court on Omega Hospital, LLC’s (“Omega” or “Plaintiff”)

motion for reconsideration of the Court’s September 11, 2018 ruling on United Healthcare

Services, Inc. and United Healthcare of Louisiana, Inc.’s (collectively “United” or “Defendants”)

motion to dismiss and motion for leave of court to amend its complaint. (Doc. 92). The September

11, 2018 ruling (Doc. 90) on United’s motion to dismiss (Doc. 67) dismissed all remaining claims

by Omega against United for alleged violations of the Employee Retirement Income Security Act

of 1974, 29 U.S.C. § 1001, et seq. (“ERISA”) and Louisiana state law. United opposes Omega’s

motion for reconsideration and motion for leave of court to amend. (Doc. 94). Omega filed a

reply. (Doc. 99). After carefully considering the law and the parties’ arguments, the Court grants

Omega’s Rule 15(a) motion for leave of court to amend and denies Omega’s Rule 59(e) motion

for reconsideration.

I.     Relevant Facts and Procedural History

       Omega filed its complaint on August 24, 2016. (Doc. 1). Omega is a hospital and surgical

center that treats patients whose healthcare benefit plans are insured and/or administered by

United. Omega treats United’s insureds on an out-of-network basis, which means that Omega

does not have a pre-existing provider contract with United. Omega, as the assignee of a class of

                                                1
its patients, alleged that United violated ERISA and Louisiana state law in an alleged scheme for

reimbursement and recoupment of alleged overpayments made by United. (Doc. 1). United

responded with a motion to dismiss under Rule 12(b)(1) and 12(b)(6) on November 1, 2016. (Doc.

11). United’s initial motion to dismiss was opposed by Omega (Doc. 20), and oral argument was

heard 1 on August 10, 2017. (Doc. 35).

        The ruling on United’s initial motion to dismiss was issued by Judge Brady on September

22, 2017. (Doc. 37). This Court denied United’s motion under Rule 12(b)(1) and found that

Omega had standing to proceed with its claims of violation of ERISA and state law. Specifically,

the Court found that Omega had sufficiently plead a valid assignment. (Doc. 38 at 4-6). Under

Rule 12(b)(6), the Court found that “Omega’s Complaint lack[ed] necessary specificity and

fail[ed] to provide proper factual support of certain allegations.” (Doc. 38 at 6-7). The Court

allowed Omega time to “amend its Complaint to allege with specificity the dates of service and

claim numbers at issue with respect to the identified patients”. (Doc. 38 at 7). United was, in turn,

ordered to provide all plan information within a designated time period. Omega was then further

ordered to amend its Complaint to “clarify and specify the class it purports to represent”. (Doc.

38 at 7). Finally, with regard to Omega’s claims pursuant to state law, the Court dismissed the

state law claims brought on behalf of ERISA-plan participants. The Court also dismissed the state

law claims brought on behalf of non-ERISA plan participants without prejudice subject to

Omega’s leave to amend those allegations. (Doc. 38 at 9).

        On October 20, 2017, Omega amended its Complaint pursuant to the Court’s Order. (Doc.

41).


1 Chief Judge Shelly D. Dick was assigned to the instant matter at the time of oral argument and conducted oral

argument on August 10, 2017. Chief Judge Dick expressed at oral argument that the Court ordered oral argument
because the motion was a “close” call for the Court. (Doc. 46 at 4). She later recused herself from the matter on
August 22, 2017, and this matter was re-assigned to Judge James Brady. (Doc. 37).

                                                         2
       Following a re-assignment of this matter to Judge deGravelles, United filed its second

motion to dismiss. (Doc. 67). United sought dismissal based on the following grounds: (1) Omega

lacked standing to bring this case; (2) Omega failed to exhaust administrative remedies; (3) Omega

failed to state plausible ERISA claims; (4) the Court lacked supplemental jurisdiction over

Omega’s state law claims; and (5) alternatively, Omega’s state law claims were implausible and

the breach of contract claim was preempted by ERISA. (Doc. 67-1). Omega opposed the motion

and did not seek leave of court to amend its Complaint a second time. (Doc. 76).

       After an analysis of Omega’s amended Complaint, the arguments of the parties, and the

law, the Court granted United’s second motion to dismiss in part and denied it in part. (Doc. 90).

The Court found that: (1) United’s anti-assignment provisions were invalidated by La. Rev. Stat.

§ 40:2010, (Doc. 90 at 14), and La. Rev. Stat. § 40:2010 was not preempted by Gobeille v. Liberty

Mutual Ins. Co., 136 S.Ct. 936 (2016), (Doc. 90 at 18); (2) an assignment may confer both

authorized representative and assignee status to a provider, such as Omega, (Doc. 90 at 20); (3)

Omega lacked standing to assert any ERISA claims on LL’s behalf and those claims were

dismissed without prejudice, (Doc. 90 at 22); (4) Omega lacked derivative standing to assert its

Section 502(a)(3)(A) breach of fiduciary duty claim seeking prospective relief and Section

502(a)(3)(B) breach of fiduciary duty claim seeking unjust enrichment due to United’s failure to

comply with the terms of the Plans because the assignment did not contain express reference to

fiduciary duty claims or future rights, (Doc. 90 at 27); (5) Omega sufficiently alleged that

exhaustion should be excused due to United’s failure to provide meaningful access to

administrative remedies, (Doc. 90 at 30); (6) Omega’s 29 U.S.C. § 1132(A)(1)(B) claim was

dismissed because Omega did not plausibly plead that it is entitled to benefits recouped by cross-

plan offsetting, (Doc. 90 at 32-33); (7) Omega’s Section 503 claim was dismissed because Omega



                                                3
alleged that United is the “Plan Administrator”, not the “Plan”, (Doc. 90 at 35-36); and (8)

Omega’s claims of breach of contract and negligent misrepresentation were dismissed because the

Court declined to exercise supplemental jurisdiction over the remaining state law claims. (Doc.

90 at 36).

       Omega’s current motion requests that the Court reconsider its ruling on the following

grounds: (1) Omega inartfully plead the activity engaged in by United and the injury caused by

United’s “recoupment scheme”; (2) the Court accepted United’s version of events which was

contrary to Omega’s contentions; (3) the United States Supreme Court decision of Montanile v.

Board of Trustees of Nat. Elevator Industry Health Plan, 136 S.Ct. 651, 193 L.Ed. 2d 556 (2016),

vindicates Omega’s theory for recovery; and (4) the Court may have erred legally regarding the

express assignment of the claim for breach of fiduciary duty. (Doc. 92-1 at 2). Additionally,

Omega argues that it amended its Complaint in response to the Court’s September 22, 2017 ruling,

which included a specific scope of amendment. Omega suggests that because the ruling did not

address any issue with Omega’s legal theory and did not order Omega to name the assignments

from patients whose accounts were used as the vehicle for United to recover the overpayments,

Omega did not take the liberty of making such amendments. Therefore, Omega also moves the

Court under Rule 15(a) to grant it leave of court to amend the Complaint to correct the pleading

deficiencies “identified by the Court”. (Doc. 92-1 at 2).

       United opposes Omega’s motion under Rule 59(e) and under Rule 15(a). (Doc. 94). United

argues that Montanile has “no bearing” on United’s offsetting practices, and offsetting is

permissible under ERISA and upheld by the courts. (Doc. 94 at 3-4). United also argues that no

one is injured when United recoups overpayments; therefore, Omega’s claims are implausible.

(Doc. 94 at 4-5). United maintains that Omega has no standing for fiduciary breach claims. (Doc.



                                                 4
94 at 5-7). Finally, United opposes Omega’s motion to amend its complaint as any amendment

would be futile. (Doc. 94 at 7-10).

       Omega filed a reply arguing that: (1) United has mischaracterized Omega’s claims in order

to support United’s position that Omega lacks standing. Omega’s benefit claim seeks simply to

recover benefits once paid on behalf of its representative patients but now taken away through a

retroactive benefit redetermination. Omega’s assignments provide derivative standing in the same

manner that Omega could have pursued if United had issued the retroactive explanation of benefits

initially. Omega cites to Peterson v. Unitedhealth Group, Inc., 242 F.Supp.3d 834 (D.Minn. Mar.

14, 2017), which is almost identical to the instant matter, but has previously been distinguished by

this Court in its September 11, 2018 ruling. (Doc. 99 at 1-2). (2) The Fifth Circuit Court of

Appeals, in Manuel v. Turner Industries Group, L.L.C., 905 F.3d 859 (5th Cir. 2018), recognized

Montanile in its decision. Manuel suggests that United cannot pursue equitable relief to recoup

overpayments absent an ability to trace the overpaid funds to their source. Omega argues that

United recouped against Omega’s general assets and not the specific traceable funds it allegedly

overpaid. Omega urges the Court to reconsider its prior analysis in light of Montanile, Manuel,

and Estate of Barton v. ADT Sec. Services Pension Plan, 837 F.3d 1014 (9th Cir. 2016). (Doc. 99

at 3-6). (3) The Court improperly construes 29 U.S.C. § 1133 in finding that claims under this

section only apply to the plan, and not to plan administrators. Omega argues that this is contrary

to legal authority from the Fifth Circuit Court of Appeals. (Doc. 99 at 8). (4) Omega argues five

specific amendments that it is prepared to make that will “easily cure” the remaining defects, and

this amendment is “favored in the interest of justice”. (Doc. 99 at 7-8 and 10).




                                                 5
II.    Discussion

       A.      Standard for Motion for Reconsideration under Rule 59(e)

       While the Federal Rules of Civil Procedure do not formally recognize the existence of

motions for reconsideration (e.g., Van Skiver v. United States, 952 F.2d 1241, 1243 (10th Cir.

1991)), courts customarily consider such motions under Rule 60(b) or Rule 59(e). Fuller v. M.G.

Jewelry, 950 F.2d 1437, 1442 (9th Cir. 1991). Rule 59(e) of the Federal Rules of Civil Procedure

allows a party to move to alter or amend a judgment within twenty-eight (28) days of its entry.

Fed. R. Civ. Proc. 59(e).

       District courts have considerable discretion in deciding whether to grant a Rule 59(e)

motion. Edward H. Bohlin Co., Inc. v. Banning Co., Inc., 6 F.3d 350, 355 (5th Cir. 1993). The

factors to be considered in a Rule 59(e) analysis are: (1) the judgment is based upon a manifest

error of fact or law; (2) newly discovered or previously unavailable evidence exists; (3) the initial

decision was manifestly unjust; (4) counsel engaged in serious misconduct; and (5) an intervening

change in law alters the appropriate outcome. Livingston Downs Racing Ass’n, Inc. v. Jefferson

Downs Corp., 259 F.Supp.2d 471, 475-76 (M.D. La. 2002) (citing Metairie Bank & Trust Co. v.

Payne, 2000 WL 979980 (E.D. La. July 17, 2000); Campbell v. St. Tammany Parish School Bd.,

1999 WL 777720 (E.D. La. Sept. 29, 1999)). However, a motion for reconsideration is an

extraordinary remedy and should be used sparingly in the interest of finality and conservation of

judicial resources. Carroll v. Nakatani, 342 F.3d 943, 945 (9th Cir. 2003). The court should deny

a motion for reconsideration when the movant rehashes legal theories and arguments that were

raised or could have been raised before the entry of the judgment. See Templet v. HydroChem

Inc., 367 F.3d 473, 478-79 (5th Cir. 2004). A motion for reconsideration does not support old

arguments that are reconfigured. Resolution Trust Corp. v. Holmes, 846 F.Supp. 1310, 1316, n.18



                                                 6
(S.D. Tex. 1994). Mere disagreement with a prior ruling does not support a Rule 59(e) motion.

See e.g., Hutchinson v. Staton, 994 F.2d 1076, 1082 (4th Cir. 1993).

          Courts in the Fifth Circuit are directed to take motions under Rule 59(e) seriously. Two

cases note that Rule 59(e) does not place any particular limitations upon the possible grounds for

relief. Ford v. Elsbury, 32 F.3d 931, 937 (5th Cir. 1994); Lavespere v. Niagara Mach. & Tool

Works, Inc., 910 F.2d 167, 174 (5th Cir. 1990), cert. denied, 510 U.S. 859, 114 S.Ct. 171, 126

L.Ed.2d 131 (1993), abrogated on other grounds by Little v. Liquid Air Corp., 37 F.3d 1069 (5th

Cir. 1994)(en banc). The Court notes the Fifth Circuit’s general principle that “the district court

must strike a proper balance between two competing interests: ‘the need to bring litigation to an

end and the need to render just decisions.’” Ford v. Elsbury, 32 F.3d at 937 (quoting Lavespere,

supra).

          B.     Standard for Motion for Leave of Court to Amend under Rule 15(a)

          Omega also seeks leave of Court to amend the Complaint a second time under Rule 15(a).

“The court should freely give leave when justice so requires”. FRCP 15(a)(2). Omega highlights

that it has only amended its Complaint one prior time pursuant to the instructions of Judge Brady

in the Court’s ruling on United’s first motion to dismiss. The ruling grants Omega leave of court

to amend its complaint a first time to “cure the deficiencies noted by the Court”. (Doc. 38 at 90).

Omega strictly adhered to the ruling and amended the Complaint solely to “allege with specificity

the dates of service and claim numbers at issue with respect to the identified patients” and to

“clarify and specify the class it purports to represent”. (Doc. 38 at 7). With this one limited

amendment in mind, Omega urges the Court to grant it leave to amend the Complaint in whole to

address all deficiencies under Rule 15(a).




                                                 7
       The Rule 15(a) standard is “more permissive” than the standard of Rule 59(e). DeGruy v.

Wade, 586 Fed.Appx. 652, 655 (5th Cir. 2014). When a court is faced with a motion under both

Rule 59(e) and Rule 15(a), the Fifth Circuit has stated that it is proper to analyze the motion under

each rule. Id. While Rule 59(e) motions “must clearly establish either a manifest error of law or

fact or must present newly discovered evidence,” Rosenzweig v. Azurix Corp., 332 F.3d 854, 864

(5th Cir. 2003), a motion to amend under Rule 15(a) “permit[s] liberal amendment to facilitate

determination of claims on the merits.” Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594, 598 (5th

Cir. 1981). Where a district court has entered a judgment on the pleadings and the plaintiff moves

under Rule 59(e) to vacate the judgment and amend the complaint, the court should also analyze

the motion under the more liberal Rule 15(a) standard. Rosenzweig, 332 F.3d at 864; Dussouy,

660 F.2d at 597, n.1; Jumonville v. Department of Treasury, 50 F.3d 1033, *2 (5th Cir. 1995)

(citing Southern Constructors Group, Inc. v. Dynalectric Co., 2 F.3d 606, 611 (5th Cir. 1993)).

       Although leave to amend under Rule 15(a) is to be freely given, that generous standard is

tempered by the necessary power of a district court to manage a case. See Shivangi v. Dean Witter

Reynolds, Inc., 825 F.2d 885, 891 (5th Cir. 1987). In deciding whether to grant leave to amend,

the district court may consider a variety of factors in exercising its discretion, including undue

delay, bad faith or dilatory motive on the part of the movant, repeated failures to cure deficiencies

by amendments previously allowed, undue prejudice to the opposing party by virtue of allowance

of the amendment, and futility of the amendment. Id. at 891; DeGruy, 586 Fed.Appx. at 656.

       It is with these principles in mind that the Court addresses Omega’s motion for

reconsideration and for leave of court to amend its Complaint.




                                                 8
          C.     The Parties’ Arguments

          There were two general, over-arching issues for Omega on the underlying motion to

dismiss: (1) standing; and (2) whether Omega plausibly plead United’s “recoupment scheme” 2 and

how/whether it injured the Plaintiffs. Based on the record that was before the Court at the time of

ruling on United’s motion, the matter was dismissed. (Doc. 90). Omega now comes before this

Court urging a reconsideration of this ruling because, in general, Omega believes that the Court

misunderstood Omega’s case as a whole, resulting in an incorrect ruling. Omega argues that this

misunderstanding arose not only from the Court subscribing to United’s mischaracterization of the

“recoupment scheme”, but also due to Omega’s “inartful pleading” which Omega admits did not

assist the Court in properly considering the motion or the record before it. (Doc. 92-1 at 2; Doc.

99 at 7). Omega attempts to better explain its case and allegations, suggesting that clarity will

render a more just result. (Doc. 99 at 8).

                 1.      Explanation of the “Recoupment Scheme”

          Omega argues that the ruling on the motion to dismiss stemmed from a misunderstanding

that Omega alleges a breach of fiduciary duty claim, and, therefore, the customary derivative

standing analysis should be applied. Omega suggests that a proper understanding of its claims

should result in a different analysis of standing as well as whether Omega has plausibly plead its

claims.

          Omega explains that it is United that “unilaterally decides” it has overpaid a patient’s claim

on a particular plan, called Plan A. In an effort to recoup the amount paid in error, United offsets



2 Throughout its motion for reconsideration and motion for leave to amend, Omega refers to the process of United

overpaying a provider, explanation or lack of explanation of benefits, and offsetting of the overpayment from a
different claim in order to recoup the amount of overpayment as United’s “recoupment scheme”. The process as a
whole has been referred to as “offsetting”, “recoupment”, “cross-plan offsetting” and “reimbursement”
interchangeably by both parties in briefing and other court decisions. For purposes of consistency and to avoid
confusion, the Court refers to the overall process at issue as the “recoupment scheme”.

                                                       9
a separate claim from a different patient on a different plan, called Plan B. For example, United

should have paid the first patient’s claim in the amount of $100 under Plan A. Instead, United

paid the first patient’s claim in the amount of $200. When United realizes its error, it turns to the

claim by the second patient under Plan B for $200 and only pays $100, thereby recouping the $100

that United paid in error under Plan A. However, in this example, if Plan B is an employer self-

insured plan, then $100 of its money has been redirected to United without any benefit gained.

Another potential problem, suggests Omega, is if Plan A is an employer self-insured fund. In this

example, when the $100 is recouped by United, it remains with United and is not returned to the

employer fund. In other words, it is the employer’s money that funded the overpayment by its

administrator, United. Although United attempted to correct its error, the recouped funds are not

returned to the original payor, and the full intended benefit is not realized. Because there is a

difference between self-insured plans and fully-insured plans, United’s blanket “recoupment

scheme” does not benefit the beneficiary; Omega argues that it only benefits United. Further, the

“injury” is not only the loss of benefits, but also the lack of notice and time to appeal United’s

explanation of benefits. (Doc. No. 92-1 at 3). This “recoupment scheme” is referred to as “cross-

plan offsetting” and well-explained in Peterson, 242 F.Supp.3d at 836-41.

         Here, Omega is the health care provider and the assignee of the patients’ rights. Omega

stands in the shoes of the patient/beneficiary. As the common provider in the various benefit

claims at issue, Omega purports to stand in the shoes of Plan A patients. 3 United acts as the insurer

on fully-insured plans and as the claims administrator for self-insured plans (where the plan

sponsor is usually the employer for ERISA-governed plans). United argues that Omega is never


3
  Omega acknowledges this Court’s previous distinction of Peterson in its September 11, 2018 ruling in its reply.
(Doc. 99 at 1-3). However, while agrees that Peterson involved claims on behalf of Plan B patients and Omega is
seeking to bring claims on behalf of Plan A patients, Peterson is (1) still instructive, and (2) there is injury on both
sides of the offset (Plan A and Plan B participants are harmed). (Doc. 99 at 1-3, n. 1, 3, and 4).

                                                          10
injured or at a loss. United argues Omega is invoicing United for $300 (by extension of the above

example) and is being paid $300. (Doc. 94 at 9). United also states, “United then credits the

overpaying plan by the amount of recouped funds”. (Doc. 94 at 4). United’s offset does not injure

or “rob” anyone. In fact, United clearly states in opposition to Omega’s motion that Omega’s

argument that funds are never returned to their respective plans is an “outright fabrication”. (Doc.

94 at 5). United threatens that it “intends to seek appropriate remedies” under Rule 11 if Omega

is permitted leave to amend and Omega alleges such a claim without a good faith basis to do so.

(Doc. 94 at 5, n. 4).

        Omega disagrees with United. Omega states that its claim is a benefits claim, seeking to

recover benefits once paid and then taken away through a retroactive benefit redetermination “with

no administrative hearing or notice to the patient or Omega”. Omega states that it has derivative

standing for these benefits claims, because they are benefits claims, not a fiduciary breach claim.

(Doc. 99 at 1-3). Omega maintains that there is “no need” to name the patients for the plans that

execute the offsets. Those patients are simply the vehicles that United utilizes to execute its

“recoupment scheme”. Only United benefits, argues Omega. It is for this reason that Omega only

named the Plan A patients as Plaintiffs. Omega argues that this is a Section 502(A)(1)(b) claim

for benefits, not for breach of fiduciary duty, which falls under the assignment of benefits already

plead. For these reasons, Omega believes that standing has been properly alleged and argued, but

it was United’s mischaracterization of the claims and the misunderstanding of the Court that

applied a standing analysis to a breach of fiduciary claim instead. (Doc. 92-1 at 3-4).

                2.      Montanile and Manuel

        Despite the fact Montanile v. Board of Trustees of the National Elevator Industry Health

Benefit Plan was decided almost eight months before Omega filed its complaint, Omega argues,



                                                11
for the first time, that Montanile “vindicates” its theory of its case, supporting reconsideration.

(Doc. 92-1 at 1). United completely disagrees, stating that Montanile “has no bearing” on this

matter. (Doc. 94 at 3). No party argued Montanile on the underlying motion to dismiss, and the

Court considers Montanile only to determine whether the decision favors reconsideration of

United’s motion or amendment of the complaint.

          In Montanile, a drunk driver collided with Montanile in a motor vehicle accident injuring

him. Montanile was a participant in an employee benefits plan under ERISA. The benefits plan

paid his medical expenses. Montanile then settled with the drunk driver. The settlement did not

cover all of Montanile’s medical expenses. Since Montanile recovered from a third party at fault,

the plan sought reimbursement from Montanile for benefits paid. Montanile spent the settlement

funds on nontraceable items. The plan attempted reimbursement from Montanile’s general assets.

The United States Supreme Court held that the plan could not attach Montanile’s general assets

because the Section 502 claim was one for “equitable relief”, not legal relief. Montanile, 136 S.Ct.

at 655.

          The Supreme Court explained that the express language of Section 502 of ERISA

authorizes fiduciaries to bring civil suits to obtain “other appropriate equitable relief”. Whether

the remedy that a plaintiff seeks is legal or equitable depends on “(1) the basis for the plaintiff’s

claim and (2) the nature of the underlying remedies sought.” Montanile, 136 S.Ct. at 657 (citing

Sereboff v. Mid Atlantic Medical Services, Inc., 547 U.S. 356, 363, 126 S.Ct. 1869, 164 L.Ed.2d

612 (2006)). The Supreme Court continued by explaining that equitable remedies are “directed

against some specific thing … rather than a right to recover a sum of money generally out of the

defendant’s assets”. Equitable liens are enforceable only against a “specifically identified fund”.

If a fund is dissipated on “nontraceable items, that complete dissipation eliminated the lien”, and



                                                 12
the plaintiff cannot “attach the defendant’s general assets instead”. Montanile, 136 S.Ct. at 658-

59 (internal citations omitted).

       Applying Montanile to this matter, Omega argues that Montanile “limits and prohibits”

United from offsetting self-insured plan claims and converting them into United’s fully-insured

accounts. Omega equates this with recouping monies from providers’ general assets. (Doc. 92-1

at 4). Further, Omega argues that it is “incumbent upon United” to establish how the pursuit of

recoupment fits within the parameters of “equitable relief” as defined in Montanile. Omega argues

that since United unilaterally instituted the “recoupment scheme”, then it is United’s burden to

prove it meets the Montanile standard, not Omega. (Doc. 92-1 at 4-5 and 8).

       United simply argues that Montanile has “no bearing” on whether offsetting is permissible

without additional explanation. (Doc. 94 at 3). United further argues that it is Omega who bears

the burden because it is the party bringing this suit. (Doc. 94 at 3). United does not specifically

address the reasoning of Montanile and how it does or does not apply to the “recoupment scheme”

or whether the reasoning of Montanile would change the outcome of the string of cases to which

United cites as examples of “myriad courts [that] have upheld offsetting”. (Doc. 94 at 3-4).

       The ruling which Omega moves the Court to reconsider was issued on September 11, 2018.

(Doc. 90). On October 1, 2018, the Fifth Circuit Court of Appeals decided Manuel v. Turner

Industries Group, LLC. Omega filed its motion for reconsideration only eight days later. (Doc.

99). In reply to United’s opposition, Omega raised Manuel to further support its Montanile

argument. (Doc. 99 at 3-6).

       In Manuel, Michael Manuel was employed by Turner Industries and participated in a

disability plan sponsored by his employer and insured by Prudential Insurance Company. Manuel

claimed that he became unable to work and made a claim under the disability plan. His claim was



                                                13
denied because Prudential found that he had a pre-existing condition. Additionally, Prudential

determined that it paid disability benefits to Manuel in error and demanded reimbursement.

Manuel, 905 F.3d at 862-63. This Court granted summary judgment to Prudential on its

counterclaim for reimbursement of disability benefits paid to Manuel in error. Manuel v. Turner

Industries Group, LLC, No. 14-599, 2016 WL 5699714 (M.D. La. Sept. 28, 2016).

       On appeal, the Fifth Circuit noted that “the district court relied entirely on Sereboff v. Mid

Atlantic Medical Services” (citation omitted), and it “ignored the more recent Montanile v. Board

of Trustees … until Manuel’s motion for reconsideration/new trial but distinguished the facts and

continued to rely on Sereboff”. Manuel, 905 F.3d at 873. After reviewing the Montanile decision

and the basis of the district court’s distinction of it, the Fifth Circuit stated, “The Supreme Court’s

conclusion that ‘all types of equitable liens must be enforced against a specifically identified fund

in the defendant’s possession’ applies to the ‘equitable lien’ on the mistakenly paid [short term

disability] benefits Prudential claims to maintain”. Manuel, 905 F.3d at 874 (citing Montanile,

136 S.Ct. at 659). The Fifth Circuit then reversed this Court’s grant of summary judgment to

Prudential and remanded the matter to “determine whether Manuel kept his [disability] benefits

separate from his general assets or dissipated the entire amount on nontraceable assets”. Manuel,

905 F.3d at 874 (citing Montanile, 136 S.Ct. at 662).

       Omega argues that Manuel, applying the reasoning of Montanile, clearly requires United

to “execute recoupment against specific traceable funds and demonstrate their entitlement to

overpayment”. (Doc. 99 at 5). Omega relies upon Estate of Barton v. ADT Sec. Services Pension

Plan, for the same argument. Omega further points out that the cases cited by United pre-date

Montanile, Manuel, and Estate of Barton, and, therefore, should not persuade this Court. Rather,




                                                  14
Omega urges the Court to reconsider this matter in line with the analysis of the courts in Montanile

and Manuel. (Doc. 99 at 5-6).

       The Court notes that Omega argued Manuel in its reply memorandum; therefore, United

has not had an opportunity to specifically address Manuel and its relevance to this matter.

                 3.    Amendment of the Complaint

       Against the backdrop of the more detailed explanation of United’s “recoupment scheme”,

Omega asks the Court to reconsider the facts and law in order to “strike the proper balance” and

seeks leave of court to amend its complaint to respond to “several easily remedied pleading

inadequacies”. (Doc. 92-1 at 6). Specifically, Omega argues the following “examples” of why

the Court’s ruling should be reconsidered and leave should be granted to cure the “perceived

deficiencies”:

       Example No. 1 – The assignment of patient “LL”. Omega suggests that the Court

“accepted” United’s position that it did not have an assignment for patient “LL” and dismissed the

claims for lack of jurisdiction. Omega attaches the assignment for patient “LL” to its motion for

reconsideration but argues that it should not be necessary because an assignment from the “offset

end” is irrelevant for the reasons set forth above. Despite this, Omega argues that it can “easily”

amend the complaint to address the deficiencies that have arisen and seeks leave of court to do so;

Omega argues that to dismiss patient “LL”’s claims based on an underlying misunderstanding

when Omega can easily correct the deficiency is an injustice. (Doc. 92-1 at 6).

       Example No. 2 – No express assignment for breach of fiduciary duty. Both Omega and

United advance the same arguments on the issue of assignment of a breach of fiduciary duty claim

as previously offered in briefing the second motion to dismiss. Omega seeks reconsideration of

this issue in light of the more detailed explanation of how the “recoupment scheme” operates.



                                                15
Omega maintains that its claims are sufficiently plead to show proper assignment of claims and

standing in this matter (i.e., Omega brings a claim for benefits, not a fiduciary breach claim).

However, “in the event this Court finds otherwise”, Omega states that the “perceived deficiency”

can be “easily remedied” by amending the complaint. Omega represents that it can show

assignment of the right to bring a breach of fiduciary duty claim. (Doc. 92-1 at 8). While this is

a showing that Omega could have made prior to this Court’s ruling, Omega did not make that

showing because it did not agree with the necessity or relevance. (Doc. 92-1 at 6-8).

       Example No. 3 – The plausibility of full and fair review. The claim of full and fair review

was “challenging” for Omega to address because, it argues, United issued Explanations of Benefits

(“EOB”) en masse. Omega attaches an example of such an EOB to its motion for reconsideration.

The scope of the EOB includes numerous patients combined together, and Omega is not able to

discern at this stage of the proceedings which patients and which plans are implicated. Omega

suggests that only discovery will enlighten this inquiry. (Doc. 92-1 at 8-9).

       Because the EOB is presented in this manner, Omega argues that patients are not on notice

and given the proper opportunity to appeal any benefits decision. Omega argues that the burden

should then shift to United, as the entity that institutes the recoupment process, to demonstrate that

it has the right to seek recoupment. Omega argues that this “right” is one for equitable relief

(recouping overpayment of benefits); therefore, United should have the burden of addressing how

it meets the Montanile standard. Omega argues that it is “backwards” for Omega to bear the burden

of making this showing, especially before discovery. (Id.)

       In response to United’s opposition, Omega agrees that it has inartfully plead its claims thus

far, that it was restricted in the scope of its amendment after the first motion to dismiss, and it




                                                 16
suggests that is explanation in its motion better informs how it would plead the injury and claims

if granted leave to do so. (Id.)

       United opposes a second amendment to the complaint because (1) the proposed amendment

is not an amendment, but a new case; and (2) the proposed amendment would be futile. (Doc. 94

at 7). United first argues that Omega seeks to amend to bring suit on behalf of “entirely different

patients” regarding different “benefit payments”, which is a new case. (Doc. 94 at 7-8). In support,

United highlights that this Court “determined that Omega lacked standing to pursue those claims,

as it had not identified any injury that these plan participants suffered, and its assignment forms

did not cover breach of fiduciary duty claims”. (Doc. 94 at 8). United states that Omega seeks to

amend its complaint “yet again” to bring “different claims” relating to “different benefit

payments”. (Id.) United does not address these points in light of Omega’s enhanced explanation

of the “recoupment scheme” or Montanile. Also, United does not elaborate as to how the

amendment completely changes Omega’s case.

       United argues that despite the amendment, Omega’s claims will “fail on a motion to

dismiss”. United argues that this is because Omega still has not shown an injury. United argues

that when a provider is overpaid, the funds are in its possession. The overpayment is reallocated

to pay newly submitted claims. Nothing is “underpaid” because the “provider already possesses

the funds used to pay the offset”. United concludes, “To suggest that this practice injures plan

participants whose claims were paid in whole or in part by reallocating overpaid amounts is

illogical and futile”. (Doc. 94 at 9). United does not address how self-insured plans versus fully-

insured plans affects this example, if at all, or how its argument here agrees with the findings

involving United’s “cross-plan offsetting” in Peterson.




                                                17
       United characterizes Omega’s argument as “attacking United’s method of recovering

overpayments, without regard to Omega’s legal entitlement to the offset funds”. United suggests

that Omega attacks the method because United’s “recoupment scheme” benefits plans and

participants, not the “discontented provider”. (Doc. 94 at 9).

       The proposed amendment by Omega includes: (1) creating a sub-class for Louisiana

providers with properly crafted assignments to evidence express and knowing assignments, (Doc.

99 at 7); (2) addressing the assignment of the right to pursue breach of fiduciary duty claims by at

least one patient/participant and EOBs with overpayment reduction details to support the

plausibility of Omega’s claims, (Doc. 99 at 7); (3) identifying patients “VM” and “LD” as

exemplary members of ERISA “B” Plans “as directed by the Court”, (Doc. 99 at 8); (4) naming

“GM” as the exemplar for the non-ERISA “B” Plans “as directed by the Court”, (Doc. 99 at 8);

and (5) naming defendants “B” Plan sponsors Ernest N. Morial Convention Center, Allstate

Insurance Company, and the City of Kenner. (Doc. 99 at 8). Omega concludes that this Court’s

ruling that claims under Section 1133 must be brought against the plan itself is not a position

followed by the Fifth Circuit and specifically rejected in Robinson v. Aetna Life Ins. Co., 443 F.3d

389, 391 (5th Cir. 2006). (Doc. 99 at 9-10).

       D.      Analysis

       As set forth above, the factors to be considered in a Rule 59(e) analysis are: (1) the

judgment is based upon a manifest error of fact or law; (2) newly discovered or previously

unavailable evidence exists; (3) the initial decision was manifestly unjust; (4) counsel engaged in

serious misconduct; and (5) an intervening change in law alters the appropriate outcome.

Livingston Downs Racing Ass’n, Inc, 259 F.Supp.2d at 475-76. Further, the Court is mindful that

reconsideration is an “extraordinary” remedy, applied sparingly, and should be exercised in pursuit



                                                18
of the balance between bringing litigation to an end and achieving a just result. Carroll, 342 F.3d

at 945; Ford v. Elsbury, 32 F.3d at 937.

       Here, Omega admits that it has “inartfully” plead its case and that it likely has not shown

manifest error of fact or law. (Doc. 92-1 at 2; Doc. 99 at 7). However, “inartful pleading” is not

valid grounds for reconsideration. Omega conveys that it believes that the wrong result was

reached in this Court’s ruling, arising out of a mischaracterization of the facts and a

misunderstanding of the complicated scenario at hand.            See, e.g., Eckhardt v. Qualitest

Pharmaceuticals, Inc., 889 F.Supp.2d 901 (S.D. Tex. Aug. 9, 2012)(where the plaintiffs disagreed

with the court’s ruling but the court was not convinced that it committed a manifest error of law

or fact; “’Manifest error’ is one that ‘is plain and indisputable, and that amounts to a complete

disregard of the controlling law.’”)(citing Guy v. Crown Equip. Corp., 394 F.3d 320, 325 (5th Cir.

2004)). Omega offers “new” evidence to support its motion, an assignment for “LL” and

Explanation of Benefits, but Omega does not show that these items were previously unavailable.

See, e.g., Gantt v. United States Dept. of Army, 48 Fed.Appx. 918 (5th Cir. 2002)(“The unexcused

failure to present evidence which is available at the time a motion is under consideration is a

legitimate reason for denying a motion to reconsider.”)(citing Matador Petroleum Corp. v. St. Paul

Surplus Lines Ins. Co., 174 F.3d 653, 658, n. 1(5th Cir. 1999); Russ v. International Paper Co.,

943 F.2d 589 (5th Cir. 1991)). While Omega intimates that it believes the Court’s ruling to be

unjust, it does not put forth a showing that it was “manifestly” unjust. See, e.g., In re Ruben O

Montelongo, 2009 WL 5205350, *1 (U.S. Bank. Ct., W.D. Tex. Dec. 23, 2009)(“Manifest injustice

might be shown by either an egregious error of fact or a serious misstatement of the law.”). In fact,

Omega’s motion exhibits an understanding as to how the Court came to the conclusion that it did

and takes some accountability for contributing to that outcome. (Doc. 99 at 7; Doc. 92-1 at 1-2).



                                                 19
Omega does not argue that any counsel engaged in serious misconduct or that there was an

intervening change in the law that alters the outcome. Therefore, none of the factors in considering

a motion for reconsideration have been met which is grounds for denying the motion. See, Templet

v. HydroChem, Inc., 367 F.3d 473 (5th Cir. 2004); Riddle v. Dyncorp International Inc., 773

F.Supp.2d 647 (N.D. Tex. Jan. 14, 2011)).

         Additionally, were this Court to reconsider the underlying motion to dismiss on the current

record without amendment, it would likely be an exercise in futility. See Ferraro v. Liberty Mut.

Fir Ins. Co., 796 F.3d 529, 534 (5th Cir. 2015)(A motion to reconsider under Rule 59(e) should be

granted only if the facts discovered are of such a nature that they would probably change the

outcome.). With this in mind, the Court turns to consideration of Omega’s request to amend its

complaint a second time.

         In the Fifth Circuit, when a district court dismisses the complaint, but does not terminate

the action altogether, the plaintiff may amend under Rule 15(a) with permission of the district

court. See Whitaker v. City of Houston, 963 F.2d 831, 835 (5th Cir.1992). When a district court

dismisses an action and enters a final judgment, however, a plaintiff may request leave to amend

only by either appealing the judgment, or seeking to alter or reopen the judgment under Rule 59

or 60. See Dussouy, 660 F.2d at 597 n. 1; see also 3 James Wm. Moore et al., Moore's Federal

Practice § 15.12[2] (3d ed.2003); 6 Charles Alan Wright, et al., Federal Practice and Procedure §

1489 (2d ed. 1990) (“Most courts ... have held that once a judgment is entered the filing of an

amendment cannot be allowed until the judgment is set aside or vacated under Rule 59 or Rule

60.”).




                                                 20
       In this case, the district court dismissed all claims when ruling on United’s second motion

to dismiss. Nevertheless, the Fifth Circuit has held that, under these circumstances, the

considerations for a Rule 59(e) motion are governed by Rule 15(a):

       Where judgment has been entered on the pleadings, a holding that the trial court
       should have permitted amendment necessarily implies that judgment on the
       pleadings was inappropriate and that therefore the motion to vacate should have
       been granted. Thus the disposition of the plaintiff's motion to vacate under rule
       59(e) should be governed by the same considerations controlling the exercise of
       discretion under rule 15(a).

Dussouy, 660 F.2d at 597 n. 1. Following Dussouy, the Court analyzes Omega’s motion in light of

the limited discretion of Rule 15(a).

       United argues that allowing Omega to amend its complaint a second time would be an

exercise in futility and that Omega’s claims would not survive a motion to dismiss post-

amendment. (Doc. 94 at 7-10). With regard to this argument, amendment would be futile if it

could not withstand a 12(b)(6) motion to dismiss. Marucci Sports, L.L.C. v. Nat’l Collegiate

Athletics Ass’n, 751 F.3d 368, 378 (5th Cir. 2014)(citing Briggs v. Miss., 331 F.3d 499, 508 (5th

Cir. 2003)). To this point, United argues that this Court “ruled that patients whose overpayments

were returned to their plans suffered no injury as a result of their funds being returned and that

Omega’s assignments do not convey standing to bring breach of fiduciary duty claims”. (Doc. 94

at 7 and 8) (citing Doc. 90 at 32-33). Because Omega “has not and can not identify any injury

inuring to the patients whose plans executed offsets”, United argues that Omega’s claims will not

survive a Rule 12(b)(6) motion and leave to amend should be denied. (Doc. 94 at 8-9).

       In this Court’s September 11, 2018, ruling, the Court found that patient “LL” lacked

standing because an assignment could not be inferred, and patient “LL”’s claims were dismissed

for lack of jurisdiction. (Doc. 90 at 22). Omega attached a copy of the patient “LL” assignment

to its current motion, (Doc. 92-2), and argues that, if granted leave to amend its complaint, Omega

                                                21
will assert the assignment of patient “LL”, “effectively mooting United’s” arguments. (Doc. 99 at

7). Therefore, it appears that Omega proposes an amendment that is not frivolous and could cure

the standing defect. See Foman v. Davis, 371 U.S. 178, 182 (1962)(a motion to amend a

counterclaim cannot be granted if the proposed amendment does not remedy the deficiencies in

their previous pleading); Innova Hosp. San Antonio, L.P. v. Blue Cross and Blue Shield of

Georgia, Inc., 995 F.Supp.2d 587, 607 (N.D. Tex. Feb. 3, 2014).

       This Court also found that Omega lacked derivative standing to assert breach of fiduciary

duty claims under Section 502(a)(3)(A) and Section 502(a)(3)(B), and these claims were

dismissed. (Doc. 90 at 27). Omega’s position is that its claims are not breach of fiduciary duty

claims, but are claims for benefits, for which Omega has shown evidence of standing to bring those

claims. (Doc. 92-1 at 6-8). Regardless of this position, Omega asserts that the “perceived

deficiency” can be “easily remedied by permitting Omega leave to substitute the necessary

assignments and amending the Complaint to create a sub-class for Louisiana providers with

properly crafted assignments”. (Doc. 92-1 at 8). Further, Omega states that it will submit an

“Explanation of Benefits with overpayment reduction details” supporting this position and

“refuting United’s contention [that] Omega’s claims is ‘unsupported and implausible’”. (Doc. 99

at 7). Again, it appears that Omega proposes an amendment that will cure the purported defect.

Id.

       Turning to the issue of plausibly pleading an injury to the plaintiffs sufficient to withstand

a Rule 12(b)(6) motion, this Court stated in its ruling, “Section 502(a)(1)(B) of ERISA authorizes

a suit by a plan participant or beneficiary ‘to recover benefits due to him under the terms of his

plan, to enforce his rights under the terms of the plan, or to clarify his rights to future benefits

under the terms of the plan.’ 29 U.S.C. § 1132(a)(1)(B). ‘If a participant or beneficiary believes



                                                22
that benefits promised to him under the terms of the plan are not provided, he can bring suit seeking

provision of these benefits.’ Aetna Health Inc. v. Davila, 542 U.S. 200, 210 (2004)(quoting

Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989)). Here, Omega seeks to recover

all amounts (1) Omega and the ERISA class members paid to United in response to recoupment

demands; and (2) that United allegedly ‘unilaterally withheld’ as part of its alleged recoupment

and/or cross-plan offsets.” (Doc. 90 at 30-31). This Court then found that “Omega’s claim must

fail because it has not plausibly plead that it is entitled to the benefits at issue – those recouped by

cross-plan offsetting.” (Doc. 90 at 32). Specifically, this Court found that “Omega has failed to

allege that United directly recouped any overpayments from the ERISA Plans of SJ or LL as a

result of the unilateral post-payment audits …. Critically, the First Amended Complaint alleges

that the overpayments pertaining to these three Plans were recouped by ‘reducing payment for

services rendered by Omega to unrelated patient accounts, none of which patient accounts and

services were covered under the same United Group plan’ as SJ, LL, or DB.” (Doc. 90 at 32).

       Omega addresses this Court’s finding in its motion. As summarized and discussed above,

Omega contends that it has “inartfully” plead its claims, that United has mis-characterized its

claims and arguments, that it discerns a misunderstanding of its claims by the Court as a result

both Omega’s pleading and United’s mischaracterization, and that it seeks leave of court to

endeavor to better plead its claims. (Doc. 92-1 at 1-5 and 8-9). Omega sets forth in detail why it

is limited pre-discovery in plausibly pleading which particular plans are implicated in the

“recoupment scheme” due to the nature of the Explanation of Benefits issued by United. Omega

contends that it is prepared to more particularly plead these facts and claims, but cautions that it is

only with the benefit of discovery that a specific pleading of plans can be made. (Doc. 92-1 at 8-

9). Omega further argues that “justice demands that Plaintiff be given the opportunity to set the



                                                  23
record straight via amendment, both as to the available evidence to support standing and by

restating in its own words – and not the words of its adversary – the nature of the substantive

claims being asserted in this case, and the reasons why it is well-supported. Without addressing

these issues, this Court condemns this case to premature dismissal and denies Plaintiff a proper

opportunity to be heard where sufficient evidence and legal precedent fully supports its claims.”

(Doc. 99 at 8).

       This Court finds merit in Omega’s argument. The additional discussion and explanation

of this complex recoupment process has enhanced the Court’s understanding. The Court finds that

it may have prematurely disposed of Omega’s case based on an undeveloped record that would

have benefitted from some limited discovery and a more artfully plead complaint of a very

complicated scenario. In considering Omega’s request to amend its complaint a second time and

United’s opposition to same, the Court revisited Peterson v. UnitedHealth Group Inc., 242

F.Supp.3d 834 (D.Minn. Mar. 14, 2017), which both parties addressed in briefing the underlying

motion to dismiss, in briefing the subject motion, and which this Court distinguished in its

September 11, 2018, ruling. Peterson represents a virtually identical matter to the one at hand.

There, health care providers brought an action on behalf of their patients as assignees and

authorized representatives against United as the administrator of health insurance plans. The

Peterson plaintiffs alleged that United’s practice of cross-plan offsetting resulted in wrongfully

failing to pay them and other providers in violation of ERISA. The March 14, 2017, decision cited

by both Omega and United in this matter involved cross-motions for partial summary judgment.

The plaintiff/provider’s motion was granted, and United’s motion was denied. The Eighth Circuit

Court of Appeals affirmed this ruling on January 15, 2019. Peterson v. UnitedHealth Group Inc.,

913 F.3d 769 (8th Cir. Jan. 15, 2019).



                                               24
       Of interest to this Court at this juncture of this matter is the detailed description of the

United “recoupment scheme” or “cross-plan offsetting” as described in the District Court of

Minnesota’s March 2017 decision. Peterson, 242 F.Supp.3d at 836-42. The United “cross-plan

offsetting” mechanism in Peterson appears identical to that described, or attempted to be

explained, by Omega in this matter. Interestingly, prior to the cross motions for summary

judgment, the Court had previously entertained motions to dismiss, Peterson v. Unitedhealth

Group, Inc., 2019 WL 1578750, *2 (D.Minn. Apr. 12, 2019); allowed an amendment of the

complaint, id.; issued a pretrial scheduling order that allowed for two months of discovery pre-

motions; ordered the parties to identify the “threshold issues” for the first phase of the matter; and

set a dispositive motion deadline for the first round of motions. Id. at *4.

       Since the March 2017 ruling on the cross-motions for summary judgment, the Peterson

court has since entertained motions for leave of court to amend the complaint a second time.

Peterson v. UnitedHealth Group, Inc., 2019 WL 1578750 (D.Minn. 4/12/2019). Therefore, after

scheduled phases of discovery, prior amendments, and prior motions for summary judgment, the

Peterson court is still striving to assist the parties in “cleaning-up” the complaint to better frame

the classes represented and the allegations brought by the providers as assignees and

representatives. Peterson, at *1. The Peterson United defendants did not oppose the second

amendment based on these reasons and for these purposes. Similar to the matter presently before

this Court, the Peterson plaintiffs had once already amended its complaint and had been met with

two prior motions to dismiss. Peterson, at *2. In its April 12, 2019, ruling, the Peterson court

granted the amendment on the unopposed grounds and denied the plaintiffs’ motion to amend on

the opposed grounds (adding new claims known at inception of matter) based on undue delay and

prejudice to the United defendants. Peterson, at *11.



                                                 25
       At the heart of Peterson: (1) the court was presented with a “very complicated” matter

without the benefit of controlling authority, Peterson, 242 F.Supp.3d at 836-37; and (2) an early

determination and identification of all plans, plan terms, and patients implicated was necessary.

The Peterson court had the benefit of charts of the identified plans and patients implicated prior to

engaging in consideration of the claims. Peterson, 242 F.supp.3d at 841. This Court makes

mention of the developments in Peterson due to the similarities in the two matters. In both, there

is evidence of a complicated system that “takes a little explaining”, Peterson, 242 F.Supp.3d at

837, and the expressed need for discovery to accurately identify the plans and participants at issue.

(Doc. 92-1 at 8-9) (This Court notes that the need to properly identify the plans and participants at

issue was at issue in United’s first motion to dismiss and the first amendment to the complaint. It

seems that this was not accomplished; however, this is unclear.). The discovery in Peterson,

scheduled in phases, allowed the parties and the court to identify the Plan A groups and the Plan

B groups as well as the language of those plans and whether the cross-plan offsetting was

authorized or not. Peterson, 242 F.Supp.3d at 839-842. Here, this Court is presented with a similar

scenario but without the development and organization of the plans and patients implicated. This

matter has not moved beyond the Rule 12 motion to dismiss stage and into discovery. Further, as

set forth above, the timeline for Omega’s sought amendment is much shorter than in Peterson.

       As set forth above, this Court has considered the Montanile and Manuel decisions as well

as Omega’s arguments regarding how these decisions “vindicate” its theory of the case. The Court

is also mindful that United has not had sufficient opportunity to address Omega’s pleading of the

case in light of Manuel. The Court must consider whether Manuel will have any effect on Omega’s

claims considering it was decided after this Court’s September 11, 2018, ruling.




                                                 26
       The Fifth Circuit in Manuel reversed summary judgment in favor of the insurer and

remanded the claim to this Court to determine whether benefits remained separate from general

assets or were dissipated on nontraceable assets. This is what Omega seems to be arguing, in part,

in the matter presently before the Court – that United’s process of recouping funds across different

types of plans may be recovering from “general assets” what should be recovered only from

“traceable assets” or a particular designated fund. This seems compatible with the reasoning of

Peterson that finds error in the recoupment of funds across different types of plans without notice,

time to appeal, or benefit gained.   While it is not proper for the Court to consider the merits of

Omega’s claims at this time, the Court is persuaded that an amendment will not be futile and is in

the interest of reaching a just result. The Court is encouraged that a better pleading of the facts

and claims considered in light of Peterson, Montanile and Manuel may survive a Rule 12(b)(6)

motion. The Court can ascertain no obstacle to granting Omega leave to amend its complaint a

second time to establish standing, name additional parties if necessary, and to better state the

claims that it originally asserted. The Court will not attempt to divine which classes or sub-classes

of plan participant patients/beneficiaries should be named or how Omega may attempt to better

plead its claims should it be granted leave to do so, but a review of Omega’s proposed amendments

and further explanation of its claims suggests that Omega may be able to assert claims that may

withstand a Rule 12 challenge.

       Additionally, the Court does not perceive that there has been unreasonable delay or that

prejudice to United will result by a second amendment. Here, in response to United’s first motion

to dismiss, Omega requested leave of court to amend the complaint and address any identified

deficiencies. In this Court’s September 22, 2017, ruling, the Court granted leave to amend with

specific guidelines for same. (Doc. 38 at 7 and 9). Omega promptly amended the Complaint on



                                                 27
Oct. 20, 2017, and did so in strict compliance with the Court’s limitations. The second motion to

dismiss was filed on January 11, 2018, which Omega opposed on February 6, 2018. Omega did

not seek leave of court at that time to amend the complaint a second time. The ruling was issued

on September 11, 2018, and Omega urged a motion for reconsideration of the ruling and to amend

its complaint on Oct. 9, 2018. While Omega could have sought an amendment in February 2018

when it opposed the second motion to dismiss, Omega seems to suggest that it was not until it

reviewed the detailed September 11, 2018, ruling, that it gleaned a misunderstanding of its case

and deemed a second amendment was warranted and would be helpful to the Court. While the

Court is still unclear as to why Omega did not earlier seek leave of court to amend, there was

certainly minimal delay between the ruling and this request to amend and the Court is persuaded

that it would be in the interest of justice to allow an amendment.

       The record before the Court does not present a showing of undue delay, bad faith, or

dilatory motive. No party is suggesting that such a motive is driving Omega’s Rule 15(a) request.

The record also does not reflect Omega’s repeated failures to cure deficiencies by amendments

previously allowed. In fact, there has only been one prior amendment to the Complaint, which

was granted in limited scope, and Omega amended the Complaint within the scope defined by the

Court and without undue delay. There have not been repeated requests for amendments, nor any

failures to cure deficiencies in the past. (By contrast, see Schiller v. Physicians Resource Group

Inc., 342 F.3d 563 (5th Cir. 2003), where a Rule 15(a) motion, urged in conjunction with a Rule

59(e) motion, was denied due, in large part, to the fact that the plaintiffs were seeking a fourth

amendment to the complaint after a one-year delay.)




                                                28
       United does not argue any “undue prejudice” in response to the request for an amendment;

rather, United argues that a second amendment will only be futile and should, therefore, not be

granted.

       Considering the foregoing, the Court grants leave of court to Omega to amend its complaint

a second time. In doing so, the Court does not place restrictions on the amendment or specific

instructions as to the scope of the amendment; however, the Court reminds Omega of Rule 11.

Omega should be thoughtful of not only the good faith grounds of its amendment, but also judicial

economy. If Omega does not believe that it can amend in line with Rule 11, it is incumbent upon

Omega to admit same and avoid a waste of judicial resources.

       Additionally, the Court finds that it would be helpful to all parties as well as the Court to

conduct a status conference before Omega amends its complaint to discuss the scope of limited

discovery, the identification all plans and plan participants implicated, and a timeframe for limited

discovery and amendment of the complaint. An Order will be issued noticing a date and time for

a pre-amendment status conference.

III.   Conclusion

       Accordingly, IT IS ORDERED that Plaintiff’s motion for reconsideration (Doc. 92) is

DENIED. IT IS FURTHER ORDERED that Plaintiff’s motion for leave of court to amend its

complaint (Doc. 92) is GRANTED.

       IT IS FURTHER ORDERED that all counsel participate in a pre-amendment status

conference. The Court will issue an Order noticing a status conference to assess the scope of




                                                 29
limited discovery related to plans and plan participants implicated by Omega’s claims and a

timeframe for this limited discovery and a second amendment to the complaint.

       IT IS SO ORDERED.

                                               April 29, 2019
       Signed in Baton Rouge, Louisiana, on _________________________.




                                                          S
                                                   __________________________________
                                                   JUDGE JOHN W. deGRAVELLES
                                                   UNITED STATES DISTRICT JUDGE
                                                   MIDDLE DISTRICT OF LOUISIANA




                                              30
